IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Clarion County Career Center             :
                                         :
             v.                          :
                                         :
Clarion County Career Center             :
Education Association,                   :   No. 847 C.D. 2021
                  Appellant              :   Submitted: August 5, 2022


BEFORE:      HONORABLE RENÉE COHN JUBELIRER, President Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                          FILED: December 12, 2022

             The   Clarion    County    Career    Center   Education    Association
(Association) appeals from the Clarion County Common Pleas Court’s (trial court)
June 23, 2021 order granting the Clarion County Career Center’s (Career Center)
Petition to Vacate Grievance Arbitration Award (Petition to Vacate). The sole issue
before this Court is whether the trial court properly vacated an arbitration award as
violating public policy where the arbitration award modified the Career Center’s
employment termination of teacher Brent Johnson (Grievant) to a 180-day
suspension. After review, this Court reverses.
             The Career Center and the Association were parties to a collective
bargaining agreement (CBA) for the relevant period July 1, 2016 to June 30, 2020.
The CBA included a grievance procedure which has a provision for binding
arbitration as the final step. See Reproduced Record (R.R.) at 9a. The CBA provides
that “[n]o employee in the bargaining unit shall be discharged, disciplined, reduced
in rank or compensation without just cause.” R.R. at 14a. However, the CBA does
not define just cause.
              Grievant worked as an automotive technology instructor at the Career
Center for approximately 17 years, starting in 1999. The Career Center’s supervisors
consistently gave him satisfactory annual evaluations. However, Grievant had been
previously suspended in 2016 for ten days after the Career Center discovered that
Grievant had allowed a former student to attend a student field trip to Pittsburgh
without the required volunteer clearances.
              In October 2017, following a parent/student complaint that Grievant
was displaying inappropriate behavior towards a student,1 the Career Center
conducted an investigation into Grievant’s classroom behavior. On October 5, 2017,
the Career Center’s Superintendent of Record (Superintendent) conducted a meeting
with Grievant, the Career Center’s Administrative Director (Administrative
Director), and the Association’s president. The administrators asked Grievant
questions regarding the student’s allegations, which included Grievant’s
inappropriate comments directed at a female student, getting too close to the student,
and flirting with and touching his classroom aide (Aide), in the classroom.
Following the meeting, the Career Center placed Grievant on administrative leave
with pay, while it continued to investigate the complaint.
              On October 18, 2017, the Career Center’s Special Education
Coordinator and the Administrative Director met with three students who believed
that Grievant was targeting them because of their intellectual abilities. The students
related that Grievant told them that they were “stupid” or “dumb” and that Grievant
did not provide them the same opportunities as the regular education students. R.R.
at 36a.

       1
        The student was subsequently transferred from Grievant’s class because of her discomfort
with Grievant’s behavior.
                                               2
               On October 19, 2017, the Superintendent sent Grievant a letter
scheduling a second meeting on October 24, 2017, and advising Grievant that the
meeting’s purpose was to continue to investigate the previous allegations, and to
discuss new allegations involving inappropriate comments he had directed at
students. Following that meeting, on November 13, 2017, the Superintendent sent
Grievant a letter setting forth the charges against him and requesting his attendance
at a Loudermill2 hearing on November 16, 2017. The letter informed Grievant that
the meeting would address the following issues:

               • Having inappropriate contact and communications with
               students, including comments on appearance, flirting,
               staring and/or leering, inquiry [sic] into whereabouts
               outside of school hours, and touching an arm and/or
               shoulders and touching the hand of a student.
               • Said inappropriate contact and communications resulting
               in student becoming uncomfortable in the classroom and
               hallway.
               • Failing to ensure that students under your charge with
               [Individualized Education Plans (]IEPs[)] and/or 504
               Plans[3] receive appropriate assistance in your classroom.
               • Failing to undertake the proper procedure to ensure that
               when a student was assigned to you that you were fully
               aware of his/her educational needs, such as a Section 504
               Plan or IEP.
               • Providing opportunity [sic] to                 students     in    a
               disproportionate and biased manner[.]
               • Providing false or misleading information to [Career
               Center] Representatives[.]




       2
         Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532 (1985).
       3
          Section 504 of the Federal Rehabilitation Act of 1973, as amended, 29 U.S.C. § 794
(1985), covers qualified students with disabilities who attend schools, like here, receiving federal
financial assistance.
                                                 3
            • Telling students they are “too dumb” for automotive
            curriculum[.]
            • Telling students they “should be in culinary” rather than
            Automotive Shop[.]
            • Repeatedly leaving students        unattended    in   the
            [Automotive] Shop area[.]
            • Repeatedly neglecting your duties and students[.]
            • Utilizing the [Automotive] Shop for your personal
            vehicles in violation of previous directive[.]
            • Violating a directive pertaining to maintaining
            appropriate relationships in your professional capacity[.]
            • Not adhering to General Motors procedures regarding
            donated vehicles and subsequent disposal of same.
            • Using your time and student time to work on a vehicle
            that you were restoring[.]
            • Providing misleading information to Administrative
            Director regarding donated vehicles[.]
            • Having students wash your vehicle and the vehicle of
            your classroom assistant.
            • Bringing in your go-cart trailer and using students to
            clean the same.
R.R. at 37a-38a.
            The letter further provided:
            You were previously given a verbal warning as it relates
            to your interactions with a classroom aide and maintaining
            professionalism in the workplace in March of this year
            (2017) when it was alleged that you were holding hands,
            feeding each other, touching each other on laps, applying
            lotion to each other, and whispering in each other’s ears.
            Please be aware that we plan to discuss all of the above
            issues. Inasmuch as this meeting could result in a
            recommendation for disciplinary action against you, up to


                                           4
               and including dismissal, you are entitled to have an
               Association representative with you at the meeting[.]

R.R. at 38a.
               At the Loudermill hearing, Grievant denied the allegations.                    On
December 4, 2017, the Career Center Board President issued a Statement of Charges
and Notice of Hearing for December 19, 2017 (Statement of Charges).                          The
Statement of Charges enumerated 11 separate charges – some with sub-charges.4 On
December 7, 2017, the Career Center notified Grievant that his suspension with pay
was being converted to a suspension without pay. Grievant elected to waive the
hearing before the Career Center’s Board, and pursued arbitration. On December
19, 2017, the Career Center terminated Grievant’s employment for the reasons set
forth in the Statement of Charges.
               The arbitrator held hearings on September 26 and 27, and December 13
and 14, 2018. On February 18, 2020, the arbitrator issued his Opinion and Award
(Award), wherein he sustained charges one, three, six, eight, nine and eleven.
               In Charge One, the Career Center alleged that Grievant failed to ensure
that his students with IEPs and/or 504 Plans receive appropriate assistance. With
respect thereto, the arbitrator concluded:

               Having reviewed the record, I must conclude that the
               Career Center has supported this [C]harge with evidence
               that [Grievant] did some things that were not optimum
               for seeing that students under his charge with IEPs
               and/or 504 Plans receive appropriate assistance in his
               classroom. It is important to understand the context of the
               program. It seems as if [Grievant] may have thought that
               he was doing the best he could with a class of 20 students.
               He often had to tell students to wait until he finished

       4
          The Notice of Hearing notified Grievant that: “You are being charged by the
[a]dministration with persistent negligence, willful neglect of duties, and persistent and willful
violations of or failure to comply with the School Laws of the Commonwealth, including official
directives and established policies and[/]or directives of the Career Center.” R.R. at 39a.


                                                5
             assisting other students. To help every student at the same
             time is difficult, so he would float from student to student.
             He did suggest to students to do research online, but that
             was necessitated by the number of students he had to
             teach. However, it was not appropriate to tell IEP students
             with reading comprehension issues to look up answers on
             Google or the internet. This is not an appropriate approach
             for an IEP student.
             The Career Center had just cause to discipline [Grievant]
             for the allegations in this charge, but the Association
             questions whether terminating him meets test [seven] of
             the just cause analysis: Was the degree of imposed
             discipline reasonably related to the seriousness of the
             offense and the [Grievant’s] work record? The Career
             Center’s termination of [Grievant] is the highest level of
             discipline. [Grievant] has had a 17[-]year career with
             good evaluations. Former students and a colleague
             testified to his teaching effectiveness. He has had one
             serious discipline against him. I must conclude that
             terminating him for this charge is excessive.

R.R. at 56a-57a (emphasis added). Notably, the arbitrator did not find that Grievant
discriminated against the students on the basis of a disability.
             In Charge Three, the Career Center averred that Grievant violated
Career Center policy by not maintaining appropriate teacher-student relationships.
Regarding Charge Three, the arbitrator determined the following with respect to the
multiple allegations:

          • A student credibly testified to the following: That every
            day, as she was leaving her welding class, Grievant
            appeared to perfectly time a walk towards her. Some days
            she wore her welding jacket, which partially covered her
            posterior. However, on most days she just carried the
            jacket, and on those days her waist and her posterior could
            be seen. Grievant made comments toward her about how
            “those jeans look good on you today” while looking at her
            posterior. R.R. at 62a. Some days he would say that her
            welding coat looked a little long, while looking at her
            posterior. Further, while she would be walking down the
            hall from her welding class, Grievant would give her a
            high five which was actually a low five where the
                                           6
              interaction took place against the student’s leg. He would
              grab her hand and pull her closer to him, which she did not
              like. She felt very uncomfortable but she did it anyway.
           • With respect to Grievant’s comments regarding another
             student’s jeans, the arbitrator concluded, “that [Grievant]
             made at least one remark about the way that the jeans
             looked on [the student,] . . . [and] the remark crossed the
             boundary of acceptable teacher[-]student interaction.”
             R.R. at 65a.
           • Relating to Grievant’s alleged comment that a female
             student needed to “dress to impress” him, the arbitrator
             concluded that the Career Center did not prove that part of
             the charge. R.R. at 66a.
           • Regarding Grievant’s alleged physical closeness to
             students, the arbitrator concluded that the Career Center
             did not prove that part of the charge.
           • With respect to asking a student where she rode her dirt
             bike, the arbitrator concluded that Grievant did not
             intentionally target the student by asking her where she
             rode her dirt bike “but that the way he asked it could give
             the student that impression[,]” and concluded that such
             was negligent conduct on Grievant’s part. R.R. at 68a.

              Thus, as to Charge Three, the arbitrator concluded:

              [A]fter reviewing all of the allegations in Charge Three,
              the Career Center has proven that [Grievant] violated
              [Career Center Policy] by not maintaining appropriate
              teacher-student relationships. He acted inappropriately
              with [a student] in their several hallway encounters. He
              acted inappropriately with [another student] in
              commenting on the way the new uniform pants fit her. He
              singled her out for questions on where she ro[de] her dirt
              bike. However, the Career Center’s decision’s penalty of
              termination is excessive. It should be reduced to a [30-
              ]day suspension.

R.R. at 69a.       Notably, although the arbitrator found that Grievant acted
inappropriately, the arbitrator did not find that Grievant sexually harassed any
student.

                                          7
             In Charge Six, the Career Center claimed that Grievant violated a prior
directive pertaining to maintaining an appropriate relationship in the classroom with
Aide. With respect thereto, the arbitrator held that the Career Center proved by
substantial evidence that Grievant violated the prior directive to maintain an
appropriate relationship with Aide.

             The prior Administrative Director . . . had issued
             [Grievant] a verbal warning about such behavior, but the
             administration never placed a record of the warning in
             [Grievant’s] personnel file. Since the Career Center has
             not even placed the prior verbal warning in the personnel
             file, it is difficult for the Career Center to now deem this
             conduct to be sufficient to serve as the basis for
             termination, the highest level of discipline.           The
             termination should be reduced to a [30-]day suspension.

R.R. at 75a-76a.
             In Charge Eight, the Career Center alleged that Grievant told students
they were either too dumb for automotive curriculum or not smart enough to be in
automotive shop. Relating to Charge Eight, the arbitrator found that the Career
Center supported the charge with substantial evidence. Grievant, “as an experienced
professional educator, should know that such name calling is not appropriate. His
actions violated [Career Center] policy. However, the discipline of termination is
excessive and should be reduced to a [30-]day suspension.” R.R. at 78a.
             In Charge Nine, the Career Center averred that Grievant told students
they should be in culinary rather than Automotive Shop. With respect to Charge
Nine, the arbitrator found:

             [T]he Career Center has proven that [Grievant] made the
             alleged statements. The students testified credibly that he
             made the statements to them directly. It appears that he
             made the statements out of frustration with the students’
             behavior and conduct. The record also shows that
             [Grievant] expressed some frustration with the IEP
             students, telling a fellow teacher that one of the students

                                          8
              was “a pain in the Asperger[’]s.” Giving [Grievant’s]
              testimony some weight, this conduct is still inappropriate.
              An appropriate time and place to discuss other courses of
              study with students would be if the student asked for
              advice or if the discussion took place with a guidance
              counselor or other student support person[] present.
              However, [Grievant’s] conduct does not rise to the level
              of misconduct that supports the termination of
              [Grievant’s] employment. Rather, the more appropriate
              discipline would be a [30-]day suspension.

R.R. at 78a-79a.
              In Charge Eleven, the Career Center claimed that Grievant repeatedly
left students unattended in the Automotive Shop area. With respect thereto, the
arbitrator found that the testimony established that Grievant had left his class
unattended; however, the arbitrator opined that a 30-day suspension was the proper
discipline.
              In his Award, the arbitrator stated:

              The Association’s grievance is partially sustained. As set
              forth above, the Career Center presented substantial
              evidence to prove six (6) of the charges that [Grievant]
              engaged in misconduct and deserves to be disciplined.
              However, the Career Center did not have just cause to
              terminate his employment. The penalty of termination is
              excessive, based on [Grievant’s] 17 years with the Career
              Center, his consistent satisfactory annual evaluations and
              his disciplinary record with only one serious incident of
              misconduct in 17 years.
              The termination of his employment should be converted to
              a 180[-]day[] unpaid suspension without benefits based on
              the findings that the Career Center proved six (6) of the
              charges brought against him. The suspension should be
              deemed to begin from the date the Career Center
              suspended him without pay.
              The Career Center should immediately reinstate
              [Grievant] at the rate of pay he was receiving at the date
              of his termination. It should make him whole for the

                                           9
               wages and benefits lost from the end of his 180[-]day[]
               suspension to the date of reinstatement. The back pay and
               benefits should be offset by any unemployment
               compensation, and wages and benefits from other
               employment, he received from the date of his suspension
               without pay to reinstatement.

R.R. at 83a. The Career Center appealed from the arbitrator’s Award to the trial
court.
               Finding the instant matter analogous to the circumstances in Slippery
Rock University of Pennsylvania, Pennsylvania State System of Higher Education v.
Association of Pennsylvania State College & University Faculty (Slippery Rock I),
71 A.3d 353 (Pa. Cmwlth. 2013), the trial court concluded that Grievant’s

               conduct visibly implicates and violates . . . public policies
               [prohibiting sexual harassment and discrimination against
               individuals with disabilities]. “The [A]ward in this case
               poses a substantial risk of undermining this public policy
               and also prevents the [Career Center] from properly
               implementing its policy prohibiting such behavior . . . []”
               by allowing [Grievant] to remain employed which has
               harmed – and if he is reinstated likely will continue to
               harm – the Career Center student[s’] welfare by exposing
               them to discrimination and harassment. [Slippery Rock I,]
               71 A.3d at 365.

R.R. at 410a. Accordingly, the trial court vacated the Award. The Association
appealed to this Court.5


         5
               In reviewing an arbitration award, this Court applies the highly
               deferential two-prong “essence test.” Chambersburg Area Sch[.]
               Dist[.] v. Chambersburg Educ[.] Ass[’n] (Pro[.]), 120 A.3d 407, 412
               (Pa. Cmwlth. 2015). First, we decide whether the issue is
               encompassed by the collective bargaining agreement. Second, if the
               arbitrator’s interpretation can rationally be derived from the
               collective bargaining agreement, it will be sustained.
Slippery Rock Univ. of Pa. v. Ass’n of Pa. State Coll. & Univ. Faculty (Slippery Rock II), 241 A.3d
1278, 1284 (Pa. Cmwlth. 2020). The parties do not contest that the arbitration award satisfies the
essence test. The Career Center argues herein that the public policy exception, discussed infra,
applies.
                                                10
                The Association contends that the trial court erred when it vacated the
Award on public policy grounds. Initially, “the arbitration process allows arbitrators
to modify disciplinary penalties and fashion appropriate awards based on the specific
facts of a given case.” Cnty. of Allegheny v. Allegheny Cnty. Prison Emps. Indep.
Union, 244 A.3d 873, 882 (Pa. Cmwlth. 2020). “[A]rbitrators are the exclusive fact-
finder[s], [and] their judgment is afforded great deference.”6 York Cnty. Area
Vocational-Technical Educ. Ass’n v. York Cnty. Area Vocational-Technical Sch.,
570 A.2d 105, 107 (Pa. Cmwlth. 1990). The sole issue for this Court’s consideration
is whether the trial court properly concluded that the Award violated public policy.

                The burden of establishing a violation of public policy
                rests on the party asserting the public policy exception.
                Westmoreland Intermediate Unit # 7 v. Westmoreland
                Intermediate Unit # 7 Classroom Assistants Educ[.]
                Support Pers[.] Ass[’n], PSEA/NEA, . . . 939 A.2d 855,
                864 ([Pa.] 2007).
                The Pennsylvania Supreme Court has explained the public
                policy exception is a “narrow exception to a narrow
                exception,” i.e., the essence test. Millcreek [Twp. Sch.
                Dist. v. Millcreek Twp. Educ. Support Pers. Ass’n] . . . ,
                210 A.3d [993,] 1011 [(Pa. 2019)]. [Our] Supreme Court
                has established a three-part test for applying the public
                policy exception:
                       First, a reviewing court must identify
                       precisely what remedy the arbitrator

       6
           The Pennsylvania Supreme Court has held that
                [b]y failing to agree upon and incorporate a definition of just cause
                into the collective bargaining agreement, and by casting the
                arbitrator into the role of resolving disputes arising under the
                collective bargaining agreement, . . . it is clear that the parties
                intended for the arbitrator to have the authority to interpret the terms
                of the agreement, including the undefined term “just cause” and to
                determine whether there was just cause for discharge in this
                particular case.
Office of the AG v. Council 13, AFSCME, 844 A.2d 1217, 1224 (Pa. 2004).
                                                  11
                   imposed. . . . Next, the court must inquire
                   into whether that remedy implicates a public
                   policy that is “well-defined, dominant, and
                   ascertained by reference to the laws and legal
                   precedents        and    not    from    general
                   considerations        of    supposed     public
                   interests . . . .” Finally, the reviewing court
                   must determine if the arbitrator’s award
                   compels the employer to violate the
                   implicated policy, given the particular
                   circumstances and the factual findings of the
                   arbitrator.
             Id. (citations omitted).       Notably, “the arbitrator’s
             interpretation of the contract controls during this entire
             analysis . . . and should be upheld absent a clear violation
             of public policy.” Id.

Slippery Rock Univ. of Pa. v. Ass’n of Pa. State Coll. & Univ. Faculty (Slippery Rock
II), 241 A.3d 1278, 1284-85 (Pa. Cmwlth. 2020) (emphasis added).

             [I]n resolving the issue of whether an arbitrator’s award
             violates a well-defined, dominant public policy, there is
             usually no reason for a reviewing court to reexamine the
             transcript of the arbitrator’s hearing and reevaluate the
             facts. Rather, only the award itself, and the legal authority
             supporting the implication of the public policy, are
             relevant to a public policy exception inquiry. To hold
             otherwise would result in routine review of the entire
             factual record every time a public employer raises the
             public policy exception.

Rose Tree Media Secretaries & Educ. Support Pers. Ass’n v. Rose Tree Media Sch.
Dist., 136 A.3d 1069, 1078-79 (Pa. Cmwlth. 2016).
             [T]his Court has explained:

                   [C]ourts are to give arbitration awards
                   deference and are not to second-guess an
                   arbitrator’s findings of fact or interpretations.
                   But these awards are not entitled to a level of
                   devotion that makes a mockery of the
                   dominant public policy . . . .


                                           12
             Neshaminy Sch. Dist. v. Neshaminy Fed’n of Tchrs., 171
             A.3d 334, 340 (Pa. Cmwlth. 2017) (internal citations and
             quotation marks omitted). In evaluating whether an
             arbitration award violates a dominant public policy,
             reviewing courts consider “both aggravating and
             mitigating factors in determining whether an award
             poses an unacceptable risk that a clear public policy
             will be undermined if the award is implemented.” Id.
             (internal quotation marks and brackets omitted); see also
             Pa. State Sys. of Higher Educ., Lock Haven Univ. v. Ass’n
             of Pa. State Coll. & Univ. Faculties, 193 A.3d 486, 500
             (Pa. Cmwlth. 2018) (same). Courts have found arbitration
             awards properly vacated pursuant to the public policy
             exception to the essence test in cases where, despite
             proven explicit and continuous conduct amounting to
             sexual harassment in contravention of Pennsylvania’s
             public policy against such harassment, arbitration
             remedies imposed very little punishment.              See
             Neshaminy Sch. Dist., 171 A.3d at 343 (20-day suspension
             with back pay violated public policy against sexual
             harassment); see also Phila. Hous. Auth. [v. Am. Fed’n of
             State, Cnty. & Mun. Emps., Dist. Council 33, Local 934,]
             52 A.3d [1117,] 1128 [(Pa. 2012)] (award granting
             immediate reinstatement with back pay in the face of
             “egregious” conduct amounting to sexual harassment
             makes a mockery of public policy against sexual
             harassment).

Cnty. of Allegheny, 244 A.3d at 881 (bold and underline emphasis added). Similarly,
in Slippery Rock I, this Court reversed an arbitration award that reinstated a tenured
university professor who had made inappropriate sexual remarks and comments to
students. In the award, the arbitrator reinstated the professor to his prior position
with no loss of benefits and back pay and also required the university to purge any
reference to the professor’s improper conduct from its files.
             Here, with respect to the first part of the Millcreek test, the arbitrator
imposed numerous 30-day unpaid suspensions for Grievant’s misconduct, resulting
in a cumulative 180-day unpaid suspension. Regarding the second part of the
Millcreek test, despite that the arbitrator did not find that Grievant’s conduct

                                         13
constituted sexual harassment or unlawful discrimination, based on the arbitrator’s
factual findings with respect to charges Three, Eight and Nine, that Grievant engaged
in inappropriate conduct with students, it is possible that both the Award and
Grievant’s inappropriate conduct implicated dominant public policies against sexual
harassment and discrimination.7
                However, even assuming arguendo that public policies against sexual
harassment and discrimination were implicated, this Court must apply the final
Millcreek test factor – whether the arbitrator’s award compels the employer to
violate the implicated public policy, given the particular circumstances and the
arbitrator’s factual findings.          This Court acknowledges that a 30-day unpaid
suspension for upholding Charge Three or Six, alone, would appear to violate public
policy. However, here, each 30-day suspension is a part of an aggregate award
imposing a 180-day suspension without pay or benefits. Unlike in the 20-day
suspension with back pay in Neshaminy School District, and the absence of any
sanctions in Slippery Rock I and Philadelphia Housing Authority, here, the aggregate

       7
           This Court emphasizes that, as described by the Pennsylvania Supreme Court, there is a
                well-defined and dominant public policy against sexual harassment
                in the workplace, a public policy which is grounded in both federal
                and state law against sex discrimination in employment, including
                Title VII, the regulations of the [Equal Employment Opportunity
                Commission], and this Commonwealth’s own [Pennsylvania
                Human Relations Act, Act of October 27, 1955, P.L. 744, as
                amended, 43 P.S. §§ 951-963]. See generally Meritor Sav. Bank v.
                Vinson, 477 U.S. 57, 64-67 . . . (1986) (hostile environment sexual
                harassment is illegal sex discrimination and actionable under federal
                law); 43 P.S. § 952(b) (“It is hereby declared to be the public policy
                of this Commonwealth to foster the employment of all individuals
                in accordance with their fullest capacities regardless of their . . . sex,
                . . . and to safeguard their right to . . . hold employment without such
                discrimination . . .); Pa. Const. [a]rt. I, § 28 (“Equality of rights
                under the law shall not be denied or abridged in the Commonwealth
                of Pennsylvania because of the sex of the individual.”).
Phila. Hous. Auth., 52 A.3d at 1123.
                                                   14
penalty imposed is a 180-day suspension without pay or benefits, which the
Association emphasizes is the equivalent of one full school year. This Court may
not infer that public policy demands only the most severe penalty under these
circumstances where an arbitrator has imposed substantial discipline.8 Accordingly,
the trial court erred when it vacated the Award as violative of public policy.
              For all of the above reasons, the trial court’s order is reversed.


                                            _________________________________
                                            ANNE E. COVEY, Judge


Judge Wallace did not participate in the decision in this matter.




       8
         Although this Court may not agree that the Award adequately penalized Grievant for his
conduct, a court must defer to an arbitrator’s award if the award does not violate public policy.
See Neshaminy Sch. Dist., 171 A.3d at 340.
                                               15
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Clarion County Career Center           :
                                       :
            v.                         :
                                       :
Clarion County Career Center           :
Education Association,                 :   No. 847 C.D. 2021
                  Appellant            :

                                  ORDER

            AND NOW, this 12th day of December, 2022, the Clarion County
Common Pleas Court’s June 23, 2021 order is reversed.



                                    _________________________________
                                    ANNE E. COVEY, Judge